Citation Nr: 1438983	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  05-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent, for the period from July 25, 1977 to June 30, 1994, for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on Veterans Benefits Management System (VBMS) for this Veteran.   

In June 2014, the Veteran waived review by the Agency of Original Jurisdiction as to the recent evidence submitted by the Veteran's attorney.

When the case was previously before the Board in February 2007, the Board denied the issue currently before the Board.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court granted a joint motion of the parties and remanded the case to the Board for additional development.  In May 2010, the Board granted in part and denied in part the issue on appeal.  The Veteran appealed the Board's decision to the Court.  In a January 2012 memorandum decision, the Court vacated the Board's decision with respect to the issue currently before the Board and remanded the case to the Board for action consistent with the memorandum decision.  In November 2012, the Board remanded the case for an addendum opinion.  An addendum opinion was obtained in December 2012.  The Board found that another opinion was needed and requested an opinion in March 2014.  An opinion was obtained in April 2014.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran and his attorney have not raised the issue of TDIU due to a seizure disorder for the period on appeal.  For this reason, the Board does not find that the issue of TDIU is before the Board at this time.    

The issue of service connection for a rage disorder has been raised in multiple VA examination reports and in a March 2001 statement by the Veteran's mother who stated that the Veteran was not the same man when he returned from Vietnam, and he had violent anger.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

For the period of July 25, 1977 to June 30, 1994, the service-connected seizure disorder was not manifested by any seizures.   


CONCLUSION OF LAW

For the period of July 25, 1977 to June 30, 1994, the criteria for the assignment of a disability evaluation in excess of 20 percent for a seizure disorder has not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8911 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the motion before the Board.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Assist and Notify  

VA has a duty to notify claimants for VA benefits of information necessary to submit to complete and support a claim and to assist claimants in the development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In this case, VA's duties have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  In what can be considered a fourth element of the requisite notice, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g) (West 2002).  

VA has satisfied its duty to notify by means of a letter from the RO to the Veteran in March 2001.  The Veteran was told of the requirements to successfully establish service connection, advised of his and VA's respective duties, and asked to submit information and/or evidence pertaining to the claim to the RO.  The timing and content of this letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

After the RO granted service connection for seizure disorder in a March 2002 rating decision, the Veteran filed a Notice of Disagreement (NOD) with the assigned rating in May 2002.  In October 2002, the RO assigned an increased rating of 100 percent, effective July 20, 1999.  The Veteran filed an earlier effective date claim in February 2003.  The RO denied this claim in an April 2003 Statement of the Case.  In a February 2004 decision, the Board granted an earlier effective date of July 25, 1977.  The RO assigned a 10 percent rating for the time period of July 25, 1977 to July 20, 1999 in a March 2004 rating decision.  In that decision, the RO provided the Veteran with notice of the Diagnostic Code used in rating the Veteran's seizure disorder, as information as to what was necessary under that Diagnostic Code to obtain a disability evaluation in excess of 10 percent for the time period in question.  In an August 2004 rating decision, the RO continued the 100 percent rating.  In November 2004, the Veteran filed an NOD.  In the December 2004 statement of the case, the Veteran was informed in the reasons and bases as to what the evidence would have to show to be entitled to an increased disability evaluation under the appropriate diagnostic code.  While the Veteran was not provided a VCAA letter outlining the evidence necessary to substantiate an initial rating claim, including the laws regarding degrees of disability or effective dates for any grant of service connection, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  Additionally, the Veteran and his attorney have not argued failure of notice.  As such, any defect with respect to the content of the notice requirement was non-prejudicial.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2006).  The record contains post-service VA treatment records from December 1972 to July 1980.  The RO attempted to obtain VA treatment records from 1980 to 1997; however, the Dallas VA medical center responded that they could not locate those records.  

Based on this development history and the responses from the Dallas VA medical center, the Board finds that further development for any military medical records would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also finds that the RO's actions have fully complied with VA's duty to notify the appellant regarding this matter.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2006).  The Veteran has not identified any additional relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  The Veteran underwent VA examinations in June 2001, July 2002, and April 2004.  Medical opinions were also obtained.  The duty to notify and assist having been met by the RO to the extent possible, the Board turns to the analysis of the Veteran's claim on the merits.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.



III. Evidence

In terms of the medical documentation of record, the Veteran's service treatment record show that he had a mild concussion and laceration.  The Veteran was seen by a neurologist in 1972 for episodes of confusion.  He also reported blurred vision.  The neurologist considered epilepsy, but the Electroencephalogram (EEG) was normal as well as the brain scan.  Between 1972 and 1973, there was reference to spells of rage lasting 10 to 15 minutes with some amnesia of what he had done.  His wife reported that the Veteran had blank staring episodes.  

During hospitalization in 1977 for schizophrenia, the Veteran was thought to have partial complex seizures and was placed on Dilantin.  The Veteran later reported that this medication helped considerably with his rage attacks.  In 1977, episodes of violent behavior were mentioned and the Veteran was hospitalized and diagnosed with schizophrenia.  A neurologist found no EEG findings associated with the bursts of anger, but the EEG did show some irregular slowing and sharp wave activity.  In December 1977, the Veteran sought treatment again for his "rage attacks".   The Veteran reported that these episodes began in approximately 1970, while he was in Vietnam.  The episodes occur when he is under stress and when people are doing something he does not like.  They begin with a dull occipital headaches, lasting minutes to hours, followed by a questionable blurring of his vision and diplopia, with trembling of his hands.  He feels like blood rushes to his head.  This is then followed by violent behavior, lasting for hours to days, where the Veteran does not remember well, but which include complex behavior, including fighting and other destructive behaviors.  This is then followed by a period of exhaustion.  The episodes occurred at varying intervals.  The Veteran denied olfactory or auditory aura associated with these episodes, scotomata, abnormal movements, or incontinence, self-trauma, loss of consciousness, transient paresthesia, or paresis related to these episodes.  He reported that he has a sensation that a demon entered his body causing him to do things he does not want to do during these episodes.  The physician noted the Veteran's past hospitalization in June 1977 when he was diagnosed with schizophrenia.  At that time, he had abnormal EEG with some spike formation on Etrafon, which improved after this medication was discontinued but did not resolve entirely.  The Veteran's mood was one of concern for aggressive behavior, and affect was generally appropriate.  The Veteran's mental and physical examination was essentially within normal limits.  A repeat EEG showed persistence of the sharp wave activity noted on prior EEG's.  These episodes of activity were not associated with any abnormal behavior on the part of the Veteran.  A brain scan was negative.  A VA physician in the epilepsy unit agreed that the episodes of rage and general characteristic of the rage episodes did not suggest a form of epilepsy.  The physician did conclude that the Veteran should be followed for the abnormal EEG results.  In 1977, the Veteran reported that he had not worked for a year due to painful injuries in his neck and back.  

In 1978, there was a prolonged VA admission for severe self-destructive behavior with uncontrolled episodes of anger and agitation.  Epilepsy was considered.  A 1978 treatment record notes that the Veteran was evaluated for epilepsy and the results were equivocal noting mild EEG abnormalities of unknown origin.  He was placed on Navane, Artane and Dilantin.  A June 1978 treatment record notes that the Veteran had been seen bimonthly and had had no violent behavior since January 1978.  Later in the 1980's, Dr. F. diagnosed temporal lobe epilepsy and schizophrenia.  At that time, the EEG studies had not been diagnostic of temporal lobe epilepsy, but he was still having episodes of anger and explosive episodes and suffering from schizophrenia.  

The Veteran's wife submitted a statement in 1978 that discussed the Veteran's episodes of confusion and his short attention span.

In January 1985 statement, the Veteran reported that it was very hard to concentrate on his job, stay alert to avoid any major seizures and be sociable at the same time.  He reported that his daughter hit his head while playing and the Veteran thought he was going to "go through the ceiling."  That is why he tried to keep to himself because it made a difference between a father with a temper and a father with rage.

In the 1980's, the Veteran was hospitalized for medication overdose at Hughley Medical Center and at Methodist Medical Center in Dallas.

The Veteran was admitted for inpatient treatment in a private facility in September 1989.  Upon discharge, he was diagnosed with major depression, recurrent, psychotic and rule out schizophrenia.  

The Board has also considered evidence dated outside the period on appeal.  

A June 2001 VA examiner found that the Veteran had schizophrenia and a history of temporal lobe epilepsy, uncontrolled, moderate, progressive, and moderately incapacitating.

A March 2001 statement submitted by his sister notes an incident where she tried to calm him down during a rage incident, and he picked her up off the floor by her jaw but put her down after she threatened that her husband would come after him.  Then he began to cry.

In March 2001, the Veteran's mother submitted an affidavit explaining how the Veteran was not the same man when he returned from Vietnam.  He had fits of violent anger.  He also looked like he was in another world.  When he is in the anger fits, he loses control and is a different person.  He has been unable to stay in any job for any length of time due to his inability to focus his attention.

A July 2002 examiner diagnosed the Veteran with a rarely seen complicated and non-specific seizure disorder with abnormal EEG's manifested in violent behavior and rage.  During the examination, the Veteran reported having weekly appearance of the rage, sometimes several in a month, but no regular frequency.  The incidents can last 10 to 15 minutes.  No trigger incident is necessary.  Sometimes the rage comes out in a paroxysmal manner and just suddenly disappears.  This kind of appearance indicated to the examiner that these rage incidents were a possible seizure activity.  The examiner noted that a petit mal is a so-called spike and dome appearance upon EEG with cycles per second, but this is not reported in the Veteran's EEG-only a general spiking is noted.  The examiner concluded that the Veteran did not have a petit mal seizure, but instead a poorly understood generalized seizure problem which manifested in behavior.  The examiner noted that the Veteran was certainly incapacitated and last worked in 1994.

In April 2004, a VA psychologist diagnosed the Veteran with episodic explosive disorder and seizure disorder.  After reviewing the extensive medical file and all medical information, the examiner opined that the Veteran is most likely suffering from episodic explosive rage disorder and less likely seizure disorder due to head injury.  Although the July 2002 examiner noted the possibility that the Veteran's symptoms could be the result of temporal epilepsy, he also stated that seizures usually do not manifest in angry or violent behavior.  

A December 2003 neurology report notes that the Veteran has had seizure since Vietnam.  He reports going into a rage, hitting people, amnestic for events, and sees flashes in both eyes (but this is separate from seizures).  The Veteran's wife reported that he stares off for a minute then gets very angry, points fingers, and pushes his wife which can last from 5 minutes to a week.  The neurologist opined that this was not epilepsy but instead explosive rage disorder.  Dilantin was continued to be prescribed. 

The August 2009 VA examiner diagnosed the Veteran with seizure disorder, previously diagnosed, but noted that the seizure disorder was poorly characterized and poorly documented.  He also diagnosed the Veteran with episodic explosive (rage) disorder.  The examiner opined that it was unlikely that the Veteran's rage disorder is due to the seizure disturbance because there was no abnormality of EEG associated with the behavior.  Furthermore, he opined that seizures do not cause violent behavior.  The examiner found that it was difficult to estimate the severity of his seizure disorder from 1977 to 1999 due to the lack of records.  It appeared that for the most part, there have been episodes of blank staring or partial complex seizures several times a month.  These episodes have not been associated with the violent behavior and did not lead to major functional impairment by their benign nature.

In April 2009, the Veteran submitted a March 2009 affidavit to the Board describing the symptoms he experienced between 1977 and 1999.  He described frequent seizures that made his head hurt, his body to shake, and blurred vision.  He explained that he would then go into a rage and would attack people around him.  He would "black-out" during these episodes.  He reported that the seizures averaged at least once per month and that some were worse than others.  

In a March 2009 affidavit, the Veteran reported that he worked at GSA in Ft. Worth, Texas until 1980.  He remembered having confrontations with the supervisors during his employment.  He then worked full-time as a tool man for LT Vaught Corporation in Grand Prairie, Texas for fourteen years, but he could not advance or be promoted because of his seizure disorder.  He had confrontations with other employees when he would have a seizure.  After he left LT Vaught, he was put in a training program for Air Conditioner and Refrigerator repair.  He took a job at Sears but was not able to maintain this employment because it was too hard being around other people.  He reported that he was always on guard because he was afraid of having a seizure and "going off" on someone.  He left this job because of this.

In January 2012, the United States Court of Appeals for Veterans Claims (the Court) remanded the case back to the Board finding that the August 2009 VA examination was inadequate for evaluation purposes because the examiner did not mention any of the symptoms the Veteran described in his affidavit.  The Court also found the August 2009 VA examination report to be vague and that the examiner did not explain what "partial complex seizures" were or whether his seizures were minor or major.  

A new VA opinion was obtained in December 2012.  After reviewing the medical documentation, the physician found that there had been no mention of grand mal seizures, only temporal lobe epilepsy with partial complex seizures.  The physician also noted that the Veteran had more clearly a rage disorder, psychiatric problems (i.e. schizophrenia and personality disorder) and the seizure disorder has not been very specifically documented at all.  The physician acknowledged that the Veteran was currently taking Lamictal for his seizure disorder.  The physician concluded that the severity of the Veteran's seizure disorder for the period of 1977 to 1994 was mild at best with only complex partial seizures and not grand mal seizures.  The physician did not mention any of the symptoms the Veteran described in his affidavit or explain what "partial complex seizures" were, or the frequency of the seizures.

In April 2014, a neurologist at the Portland VA Medical Center, provided an opinion as to the severity of the Veteran's epilepsy for the period from July 25, 1977 to June 30, 1994.  The physician first noted that he reviewed the Veteran's entire claims file and the Veteran's March 2009 VA affidavit.  The physician listed relevant treatment records for the pertinent appeal period as well as other relevant records outside of the period from July 25, 1977 to June 30, 1994.  After reviewing the record, the physician found that the Veteran's longstanding episodes of rage and violent behavior, for which he usually is amnestic, are more likely than not due to his intermittent rage disorder rather than epileptic seizures.  The physician further noted that his spells are not associated with any specific symptomatology that would support a seizure diagnosis such as consistent aura symptoms, stereotyped motor activity, tongue-biting, loss of consciousness, or postictal confusion/lethargy.  

The physician also addressed specific statement made by the Veteran in his March 2009 affidavit.  The physician noted that the "body shaking" reported by the Veteran during his spells is common with anger and/or anxiety and does not equate to generalized clonic activity due to a seizure; furthermore, generalized clonic activity due to seizure is manifested only during a period of loss of consciousness during a seizure, while the Veteran does not lose consciousness.  Therefore, his motor activity of shaking all over is not consistent with what would be expected during a true epileptic seizure.  Additionally, the Veteran reported that his spells may last for a week in duration, which is atypically prolonged for a single episode, which usually lasts from a few seconds to a few minutes.  The physician also noted that improvement of his episodes on Dilantin is not necessarily proof of a seizure diagnosis, as many antiseizure medications have a mood-stabilizing effect.  

His wife reported that the Veteran had episodes of staring blankly.  The physician found that this behavior is a nonspecific behavior that may be related to inattention, mood disorders, medication effects etc. and does not necessarily prove or even imply that he is having petit mal or absence seizures.  Additionally, absence seizures are usually a childhood onset epilepsy syndrome (the Veteran's episodes usually began as an adult) associated with a particular EEG pattern (3 Hertz generalized spike-wave), a pattern not seen on the Veteran's EEGs.  The physician concluded that the staring spells were of unclear etiology, and were less likely due to epileptic seizures and more likely than not a benign manifestation of inattention such as daydreaming or manifestation of his mental disorders.  

The physician noted the Veteran's potential risk of seizures due to one episode of head injury with loss of consciousness.  Despite this, several CT scans and neurological examinations have been normal since his concussion, arguing against a severe traumatic brain injury which would greatly increase his risk for developing seizure disorders.  The Veteran has also undergone multiple EEG's, many of which were normal.  The abnormal EEG noted in 1977 showed nonspecific slowing and some spiking verses sharp activity that were likely due in large part to effects of psychoactive medication he was taking at that time.  There was no clearly epileptiform activity on this or any other EEG referenced in the available records.

The physician concluded that even though past physicians have diagnosed the Veteran with epilepsy, there is a general lack of support for a diagnosis of epilepsy of any type, either major or minor seizures, after a complete review of the available documentation.  The Veteran's episodes of anger and violent behavior are more likely than not manifestation of his intermittent explosive disorder and/or schizophrenia.  

IV. Analysis:

In this case, service connection has been in effect for a seizure disorder since July 25, 1977 and has been evaluated under Diagnostic Code 8911.  He is assigned a 20 percent evaluation from July 25, 1977 and a 100 percent evaluation from July 1, 1994.  The Veteran claims that a higher evaluation is warranted for the period from July 25, 1977 to June 30, 1994.  

Diagnostic Code 8911, which pertains to epilepsy, petit mal, and encompasses the criteria in the general rating formula for major and minor epileptic seizures.  Under that general rating formula, a 40 percent evaluation is warranted when there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent evaluation is warranted when there is an average of one major seizure in four months over the last year; or nine to ten minor seizures per week.  An 80 percent rating is assigned when there has been at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent rating is warranted when there has been an average one major seizure per month over the last year.  A major seizure is defined in Note 1 as one characterized by the general tonic clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A minor seizure is defined in Note 2 as a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).  

Having carefully reviewed the evidence regarding this disability, the Board concludes that an evaluation in excess of 20 percent for the period from July 25, 1977 to June 30, 1994 is not warranted.  

The currently assigned 20 percent evaluation contemplates at least one major seizure in the last two year; or at least two minor seizures in the last 6 months.  The record has not been clear on what the type of seizure, if any at all, the Veteran was having during the period on appeal.  In addition, his seizures have not been well documented in the record for the period on appeal.  For these reasons, the Board has sought retroactive opinions to determine the severity of his seizure disorder for the period on appeal.  

There appear to be two separate kinds of possible seizures described during this period.  One kind of seizure is when the Veteran stares blankly and a second kind is when he behaves in a violent manner.  

In his March 2009 affidavit, the Veteran describes the kind of seizure where he goes into a rage, attacks others around him, his head hurts, his body shakes and he has blurred vision.  He explains that this type of seizure would occur once per month during the period on appeal.  The Board requested an opinion in March 2014 specifically requesting that the physician discuss the symptoms the Veteran detailed in the March 2009 affidavit.  In April 2014, a staff neurologist at the Portland VA Medical Center discussed each of the Veteran's symptoms and found that none of the symptoms reported described a major or minor seizure.  The physician further explained that the rage incidents did not correlate with any abnormal EEG activity which is essentially the gold standard for ruling out a diagnosis of epilepsy.  The Board acknowledges that the July 2002 examiner found that the Veteran's behavior to be a seizure problem, but several other VA examiners and a December 2003 neurologist have reiterated that the Veteran's violent behavior is less likely a seizure but instead a rage disorder.  See December 2003 VA treatment record; April 2004 VA examination report; April 2009 VA examination report; April 2014 opinion.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's rage behavior is a major or minor seizure and has referred the issue of service connection for a rage disorder for proper adjudication by the AOJ.  

As to the second type of seizure claimed by the Veteran of when he stares blankly, the April 2014 physician opined that this was a nonspecific behavior that may be related to inattention, mood disorders, medication effects and does not necessarily prove or even imply that the Veteran is having a petit mal or "absence" seizure.  In addition, "absence seizures" are usually a childhood onset epilepsy syndrome and the Veteran's seizure began as an adult.  Furthermore, these type of seizures are associated with a particular EEG pattern (three Hertz generalized spike-wave), a pattern not seen on the Veteran's EEG.  He concluded that the Veteran did not experienced major or minor seizures.  

In August 2009, the Veteran was afforded a VA examination, the examiner opined that there had been episodes of blank staring or partial complex seizures several times a month for the period in question.  These episodes had not been associated with the violent behavior and did not lead to major functional impairment by their benign nature.  The examiner also opined that seizures do not cause violent behavior.  As noted above, the Court found this August 2009 opinion as too vague and noted that partial complex seizures were not explained.  Furthermore, it is unclear from this examination report as to the number of times that these partial complex seizures occurred.  The same is true for the December 2012 opinion.  The physician concluded that the Veteran's seizure disorder for the period of 1977 to 1994 was mild at best.  The physician also noted only complex partial seizures and not grand mal seizures but did not explain the definition of complex partial seizures or what was considered "mild".

Furthermore, the Board finds that the April 2014 opinion to be of significant probative value.  The examiner reviewed the Veteran's entire claims file and specifically addressed the Veteran's lay statements in detail in his report.  The examiner's opinion included rationale corroborated by the evidence of record.  For these reasons, the Board places great weight on the April 2014 opinion which concluded that there were no major or minor seizures during the period on appeal.  

The Veteran's attorney appears to reinterpret the April 2014 opinion to make it appear that the examiner only assessed whether the service connection was warranted for the epilepsy disability and did not answer the question as the severity of his epilepsy disability (including whether the Veteran had major or minor seizures during the relevant time period).  The fact that the examiner, based on well-reasoned analysis, clearly opined that the Veteran had neither minor or major seizures for the relevant time period, specifically answers the question of the degree of seizures that the Veteran experiences.  

Furthermore, the Board diligently asked the April 2014 physician to address the specific questions and concerns raised by the Court in the Memorandum Decision dated in January 2012.  For these reasons and the reasons provided above, the Board finds that April 2014 opinion to be more than adequate to evaluate the Veteran's epilepsy disorder. 

The Board finds the Veteran's own reports of symptomatology, in addition to his wife's observations, to be credible.  In term of competency, the Board does not find that the Veteran or his wife is competent to determine if his reported symptoms are seizures.  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine the severity of his epilepsy disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board, as fact finder, is responsible for assessing the credibility, competence, and probative value of evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  Complex medical questions not completely understood by the medical profession itself are not within the realm of common lay knowledge.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (citing Warrick v. Giron, 290 N.W.2d 166, 169 (Minn. 1980)).  

For these reasons, the Board does not find that a higher evaluation is warranted.  

Unemployability due to epilepsy was the reason why the Veteran was assigned a 100 percent evaluation for his seizure disorder beginning in 1994.  The evidence does not show that the Veteran's epilepsy caused him to be unemployable between July 25, 1977 to June 30, 1994.  This is a based on the Veteran's own reports.  In a statement submitted in March 2009, the Veteran reported that he worked at GSA in Ft. Worth, Texas until 1980.  He then worked full-time as a tool man for LT Vaught Corporation in Grand Prairie, Texas for fourteen years.  After he left LT Vaught, he was put in a training program for AC and Refrigerator repair.  He took a job at Sears but was not able to maintain this employment because it was too hard being around other people.  He reported that he was always on guard because he was afraid of having a seizure and "going off" on someone.  He left this job because of this.  This evidence appears to indicate that the Veteran worked full time at least until 1994.

Furthermore, in a November 2004 statement, the Veteran's attorney noted that Dr. V. found that the Veteran was unable to maintain gainful employment since 1994.  In a February 2005 letter, the Veteran's representative contends the effective date for a 100 percent evaluation based on unemployability should be July 1994.

Although the Veteran reported that he had not worked for a year in 1977, this appears to be due to neck and back injuries.  The Veteran was also hospitalized due to a medication overdose in the 1980's, but he was discharged with diagnoses of major depression, recurrent psychotic and "rule out" schizophrenia.  There is no indication that the Veteran's epilepsy caused this overdose.  For these reasons, the Board does not find that the Veteran and his attorney have argued that the Veteran was unemployable due to his seizure disorder during the period on appeal nor does the evidence show this to be true.   

Accordingly, the claim is denied, as the preponderance of the evidence is against a finding that a higher evaluation is warranted for the period from July 25, 1977 to June 30, 1994, for a seizure disorder.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Extraschedular consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected seizure disorder is not manifested by any seizures during the period on appeal.  Seizure disorders are generally rated on number of seizures.  Therefore, there does not appear to be any impairment due to a seizure disorder during the period on appeal.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest, that his seizure disorder has caused him to miss work or has resulted in any hospitalizations.  As noted above, prior to 1994, the Veteran worked full-time.  Although he noted confrontations with supervisors and employees due to "seizures," he did not report any missed time from work due to seizures.  The evidence does not show frequent hospitailization due to a seizure disorder.  The Veteran's hospitalizations during the period on appeal appear to be related to overdose or schizophrenia.  Therefore, the Veteran's service-connected seizure disorder does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was granted service connection for chronic bronchitis and assigned a 10 percent evaluation effective July 25, 1977.  He was also granted service connection for chest pain and assigned a noncompensable evaluation beginning July 25, 1977.  The Veteran has at no point since that decision indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected chronic bronchitis and chest pain resulted in further disability when looked at in combination with his service-connected seizure disorder.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's chronic bronchitis and chest pain.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





ORDER

Entitlement to an initial evaluation greater than 20 percent is not warranted for a seizure disorder for the period from July 25, 1977 to June 30, 1994.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


